COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ROSA SERRANO,                                  §               No. 08-17-00190-CR

                       Appellant,                §                 Appeal from the

  v.                                             §               243rd District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                        State.                   §               (TC# 20170D00317)

                                                 §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 2, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alexandria Serra, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 2, 2018.


       IT IS SO ORDERED this 13th day of March, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.